Citation Nr: 9921684	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel
INTRODUCTION

The veteran had active military service from September 1942 
to October 1944.  He received a disability discharge.  

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
November 1997.  The case has been returned to the Board for 
further appellate consideration.

The veteran raised the issue of entitlement to a total rating 
based on individual unemployability in his February 1996 
substantive appeal.  This issue was deferred in a March 1996 
rating action, pending receipt of VA Form 21-8940, which was 
submitted in April 1996.  The benefit requested was denied by 
rating action in December 1996, and notice of the denial and 
his appellate right was provided in January 1997.  There is 
no record of a notice of disagreement with this rating action 
and it became final.  38 C.F.R. §§ 20.200, 20.302 (1998).  In 
VA Form 21-4138, signed by the veteran in November 1998, he 
again raised the total rating issue.  The RO's attention is 
directed to the claim for action deemed appropriate.


REMAND

Service medical records show that the veteran sustained a 
head injury in May 1944, with hospitalization from May to 
September 1944.  The final diagnosis was encephalopathy, 
post-traumatic, manifested by apathy, dejected mood, 
difficulty in concentration, fatigue, disturbance of 
equilibrium, irritability, and psychomotor retardation, 
secondary to injury incurred in May 1944.

The veteran has been provided multiple neuropsychiatric 
examinations over the years, always with the findings of 
memory impairment, and in July 1978 the organic brain 
syndrome was found to be chronic and severe, with marked 
psychosocial impairment.  Visual hallucinations were noted on 
examinations in 1990 and 1995.

In regard to the Board remand in November 1997, the veteran's 
representative has maintained that the VA examinations in 
1998 were not in full compliance with the requested actions, 
and noted Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  
In that case the Court found that the Board would be in error 
to consider a case in which the RO had not completed the 
development requested in a Board remand, and that where the 
remand orders of the Board are not complied with, the Board 
itself errs if it fails to ensure compliance.  At the time of 
the remand in November 1997, the Board pointed out the 
conflict in the record as to whether all of the current 
manifestations of psychiatric impairment were attributable to 
the veteran's service connected disability.   The Board 
requested an examination and an opinion to clarify this 
point, but also specifically directed that the examiner's 
have a opportunity to review the claims file in order to 
provide a foundation for their opinions.  Unfortunately, 
while the report of Dr. R. Gonzales is otherwise 
comprehensive, there is no indication that the physician had 
an opportunity to review the claims file in conjunction with 
his examination.  Additionally, definition of the GAF score 
was not provided.

It is with regret that the Board finds that the case must be 
returned to the RO, for actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  All records of 
psychiatric treatment for the veteran 
since January 1998 should be secured and 
associated with the claims folder.  

2.  Following the above, the entire 
claims folder should be sent to Dr. 
Gonzalez for his review of the entire 
record.  After such review he should 
provide an opinion as to whether any 
change in his February 14, 1998 
examination impression is in order.  If 
so the rationale for any change should be 
stated.  If the same VA physician is not 
available, the RO is respectfully 
requested to secure a review of the 
entire claims file from an appropriate VA 
physician, and that physician must then 
provided an opinion as to the level of 
functional impairment associated with the 
service-connected post-traumatic 
encephalopathy, and identify any other 
mental disorder present not causally 
related to service or service-connected 
disability.  The examiner should be 
provided with a copy the November 1997 
remand, for review and guidance.  If 
additional testing or examination is 
determined to be required it should be 
accomplished.

3.  The RO should review the medical 
reports and make sure they are responsive 
to the matters raised by the Board.  If 
they are not, they should be returned for 
corrective action.

4.  The RO should also provide the 
definition of the numerical GAF score 
under DSM-IV, in a supplemental statement 
of the case.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



